OPINION OF THE COURT

Per Curiam.

Judgment of conviction rendered September 15, 1978 (Florio, J.) reversed, on the law, and information dismissed.
In our view, this defendant did not "knowingly permit” the subject corporation to violate the Labor Law (§ 198-a) by *55failing to pay the wages of certain employees. Nominal officers or any others who are not actually in touch with the corporate affairs are not subject to criminal liability under the statute (People v Ahrend Co., 308 NY 112). The trial court expressly found (and the People do not dispute) that defendant, a salesman for his brother’s company, was a "dummy” corporate officer who had "nothing to do with corporate management and financial affairs”. Convictions under this section should be reserved for those officers who are the active managers and/or owners of the corporation (see People v Ahrend Co., supra; People v Trapp, 20 NY2d 613), in positions of actual authority and intimately involved in its operations. The conviction of an "officer” who "never had or performed any of the usual, customary or ordinary responsibilities” that that term connotes is an unduly severe reading of the statute.
The matter is remitted to the trial court for the purpose of entering an order in favor of the accused pursuant to CPL 160.50 not less than 30 days after service of this order upon the respondent, with leave during this 30-day period to respondent to move and seek any further stay of the implementation of CPL 160.50 as in the interest of justice is required.
Concur: Tierney, J. P., Riccobono and Asch, JJ.